Citation Nr: 0902673	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  06-22 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.  Service in Vietnam is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the veteran's claim for 
service connection for hepatitis C.  The veteran disagreed 
and perfected an appeal.  

In a June 2008 decision, the Board remanded the veteran's 
service-connection claim for the scheduling of a hearing 
before a Veterans Law Judge (VLJ).

In September 2008, the veteran and his representative 
presented evidence and testimony at a hearing at the RO 
before the undersigned VLJ.  A transcript of that hearing has 
been attached to the veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

The veteran seeks service connection for hepatitis C.  The RO 
denied the veteran's claim for lack of a current diagnosis of 
hepatitis C and lack of evidence in the veteran's Service 
Treatment Records (STR).  The record reveals that the veteran 
submitted evidence of a diagnosis of hepatitis C based on 
liver biopsy results.  See February 4, 2005, medical note of 
Dr. Mecum and biopsy results report dated January 31, 2005, 
from Dr. Honda.  During the veteran's Travel Board hearing he 
requested that his record be held open to submit additional 
evidence.  Following the hearing, he submitted a September 
2008 statement from Dr. Mecum indicating that he had 
hepatitis C which was currently active.  The record shows 
that neither Dr. Mecum nor any other medical provider has 
provided an opinion regarding the etiology of the veteran's 
hepatitis.

Essentially, the veteran has consistently contended that he 
was infected with hepatitis C when he was provided air gun 
inoculations during his active duty service.  See hearing 
transcript at pages 12-13 and January 2005 statement.  The 
veteran's representative contended that in addition to air 
gun inoculations, the veteran was potentially exposed to 
hepatitis C through sexual relations as evidenced in the 
veteran's STR.  See March 2008 informal brief.  Indeed, the 
veteran's STR includes records that he was treated in 
December 1966, September and November 1967, and April, July 
and September 1968, for herpes simplex, gonorrhea, and a skin 
condition on the penis.  The record indicates that these 
conditions were treated and resolved during service.

With regard to other modes of transmission of hepatitis C, 
the veteran testified that he has never used narcotics, never 
had any transfusions or surgeries, and never touched or 
removed wounded soldiers while in Vietnam.  See hearing 
transcript at pages 7, 11 and 15, respectively.  The 
veteran's service treatment records show that he underwent an 
appendectomy prior to entry on active duty and the veteran 
testified that he had an appendectomy when he was about 11 
years old.  See hearing transcript at page 13.  The veteran 
also submitted responses to a "Risk Factors For Hepatitis 
Questionnaire" in April 2005 wherein he denied having any 
tattoos or body piercings, use of intravenous drugs, shared 
toothbrushes or razor blades, acupuncture or exposure to 
blood or fluids as a healthcare worker.  

The veteran stated that he learned he had hepatitis C when 
the American Red Cross informed him in relation to a blood 
donation he had made.  See hearing transcript at page 4.  The 
veteran testified that he believes that the joint pain, 
fatigue, and weight loss are symptoms of his hepatitis C.  
See hearing transcript at pages 4-7.  In an April 2006 
written statement, the veteran described his hepatitis C 
symptoms as "abdominal pain, severe joint pain (ankles), 
rash (red pimples) on my face (had for so long I can't 
remember when it started)."

In a VA "Fast Letter" issued in June 2004 (Fast Letter 04- 
13, June 29, 2004), VA noted that a rating decision had been 
issued that was apparently based on a statement incorrectly 
ascribed to a VA physician to the effect that persons who 
were inoculated with a jet injector were at risk of having 
hepatitis C. The fast letter then identified "key points" 
that included the fact that hepatitis C is spread primarily 
by contact with blood and blood products, with the highest 
prevalence of hepatitis C infection among those with 
repeated, direct percutaneous (through the skin) exposure to 
blood (i.e., intravenous drug users, recipients of blood 
transfusions before screening of the blood supply began in 
1992, and hemophiliacs treated with clotting factor before 
1987). Another "key point" was the fact that hepatitis C can 
potentially be transmitted with the reuse of needles for 
tattoos, body piercing, and acupuncture.

The fast letter indicates, in its Conclusion section, that 
the large majority of hepatitis C infections can be accounted 
for by known modes of transmission, primarily transfusion of 
blood products before 1992, and injection drug use. However, 
it also noted that transmission of hepatitis C virus with air 
gun injections was "biologically plausible," notwithstanding 
the lack of any scientific evidence so documenting. It noted 
that it was "essential" that the report upon which the 
determination of service connection is made includes a full 
discussion of all modes of transmission, and a rationale as 
to why the examiner believes the air gun was the source of 
the veteran's hepatitis C.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), the VA 
must provide a VA medical examination in service connection 
claims when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  The Board observes that the 
evidentiary threshold under McLendon is low.

Applying McLendon to the facts in this record, the Board 
notes that there is a diagnosis of hepatitis C and a recent 
medical opinion that the veteran's hepatitis is still active.  
There is record evidence establishing that the veteran 
received injections during service, and a VA Fast Letter 
stating that transmission of hepatitis C virus with air gun 
injections was "biologically plausible."  Moreover, the 
veteran's STR show the veteran was treated for gonorrhea and 
herpes simplex during service.  Thus, McLendon elements (1), 
(2) and (3) appear to have been satisfied.  

The Board remands the case because the medical evidence is 
insufficient.  There is no medical evidence in the record 
which discusses the veteran's specific medical factors.  
Specifically, the Board seeks an opinion which discusses 
whether it is at least as likely as not that the veteran's 
hepatitis C was caused by an event during service, including 
air gun inoculations given during service.  If the examiner 
determines that an event during service has resulted in the 
veteran's hepatitis C, the opinion must consider and address 
all modes of transmission and provide a rationale as to why 
the examiner believes the event was the source of the 
hepatitis C.  If the examiner is unable to provide an opinion 
without resorting to speculation, the examiner shall so state 
that conclusion in the medical report.

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the veteran in 
writing and request that he provide or 
identify all recent medical evidence 
pertaining to his hepatitis C condition 
and associate those records with the 
veteran's VA claims folder.

2.  The veteran should also be requested 
to provide the medical records from the 
American Red Cross where it was first 
determined that he had hepatitis C and 
particularly any records regarding its 
etiology or identify the office and 
provide a waiver so that the VA may obtain 
the records.  Any such records obtained 
should be associated with the veteran's 
claims folder.

3.  Following completion of the foregoing 
development, the veteran's VA claims 
folder should be reviewed by an 
appropriate medical provider.  If the 
examiner determines it is necessary to 
examine the veteran, VBA should arrange 
for the veteran to be examined.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran's hepatitis C is related 
to service.  If it is considered to be 
related to service, the opinion should 
fully discuss all modes of transmission, 
including air gun injections and provide a 
rationale as to why the examiner finds the 
service event to be the source of the 
veteran's hepatitis C.  If the examiner 
can not provide such an opinion without 
resorting to speculation, the examiner 
should so state that in the conclusion of 
the report with an appropriate rational.  
The examiner's report shall be associated 
with the veteran's VA claims folder.

4.  Following the completion of the 
foregoing development and after undertaking 
any additional development which it deems 
to be necessary, VBA should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
hepatitis C considering all evidence 
submitted since the May 2006 statement of 
the case.  If the benefits sought on appeal 
remain denied, VBA should provide the 
veteran with a supplemental statement of 
the case and allow an appropriate period of 
time for response.  Thereafter, the claims 
folder should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




